This opinion is subject to administrative correction before final disposition.




                                  Before
                        KING, GASTON, and BAKER
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                      Matthew C. MOSTELLER
                        Airman (E-3), U.S. Navy
                              Appellant

                              No. 202000025

                             Decided: 27 July 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                         Stephen Reyes (arraignment)
                             Aaron C. Rugh (trial)

   Sentence adjudged 26 September 2019 by a general court-martial
   convened at Naval Base San Diego, California, consisting of a military
   judge sitting alone. Sentence approved by the convening authority:
   reduction to E-1, confinement for 42 months, 1 and a dishonorable
   discharge.

                             For Appellant:
            Lieutenant Commander Jonathan Riches, JAGC, USN




   1  The convening authority suspended confinement in excess of 12 months pursu-
ant to a pretrial agreement.
             United States v. Mosteller, NMCCA No. 202000025
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2